Order entered June 13, 2022




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-21-01011-CR

                 VANESSA ELAINE HERNANDEZ, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee

                On Appeal from the County Court at Law No. 5
                            Collin County, Texas
                    Trial Court Cause No. 005-81342-2021

                                      ORDER

      Before the Court is appellant’s June 5, 2022 third motion for an extension of

time to file her brief. In the motion, appellant asks for an additional thirty days to

file her brief because portions of the record appear to be missing. On the same day

that appellant filed her motion, the Collin County District Clerk filed a

supplemental clerk’s record containing documents filed in this case from

December 9, 2021 to March 22, 2022.
       We GRANT the motion. We ORDER court reporter Kimberly Tinsley

and/or court reporter Crystal Cannon to file, WITHIN TEN DAYS OF THE

DATE OF THIS ORDER, either (1) a supplemental reporter’s record of the

November 12, 2021 hearing on appellant’s motion to reconsider or (2) written

verification that no hearing was reported.

       We ORDER appellant’s brief due by July 21, 2022.

       We DIRECT the Clerk to send copies of this order to the Honorable Dan

Wilson, Presiding Judge, County Court at Law No. 5; court reporter Kimberly

Tinsley, official court reporter, County Court at Law No. 5; court reporter Crystal

Cannon, substitute court reporter, County Court at Law No. 5; and counsel for all

parties.

                                             /s/   BILL PEDERSEN, III
                                                   JUSTICE